DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,936,685. The method of receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification of the limitation of US Patent No. 10,936,685 having limitations providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification; receiving and storing a selected answer for the one or more polling questions; comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users; causing to be displayed to the user other users, that have a likelihood of match within a predetermined threshold. The difference is the claims US Patent No. 10,936,685 having the limitations first comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users: causing to be displayed to the user other users, or the products, goods or services that have a likelihood of match within a predetermined threshold; which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/180,113 into the narrower limitation of the U.S. Patent no. 10,936,685 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 30 and 39 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 10,936,685.

Instant Application No. 17/180,113.
Claim 39.  A method for a poll-based network, the method comprising: causing one or more processors having an associated memory encoded with executable instruction means to execute the instruction means to cause the one or more processors to perform operations of: 


receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers, each answer having a unique identifier; 
receiving and storing one or more answers in response to the one or more polling questions; comparing the user’s one or more answers against one or more products, goods, or services; 
selecting one or more products, goods, or services which are potential matches with the user; displaying to the user the selected one or more products, goods, or services which are potential matches with the user; 
wherein one or more of the operations are carried out on a hand-held device; and wherein the selected products, goods, or services are reviewable by the user by swiping.




US Patent No. 10,936,685.
Claim 1. A poll-based networking and ecommerce system, comprising: one or more processors, each of the one or more processors having an associated memory specifically encoded with instructions such that when executed, the instructions cause the one or more processors to collectively perform operations of: 
receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers and a unique identification; 
receiving and storing a selected answer for the one or more polling questions: first comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users: causing to be displayed to the user other users, or the products, goods or services that have a likelihood of match within a predetermined threshold; 
wherein one or more of the operations are carried out on a hand-held device: and wherein two or more results based on the likelihood of match are displayed in a list reviewable by swiping from one result to another. 





Allowable Subject Matter
Claims 39-40 are allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Zuckerberg et al. (U.S. 2012/0296749) and Svendsen et al. (U.S. 2009/0287763) combination fail to disclose or suggest one or more of the features of the independent claim 39.
In summary, Zuckerberg discloses a query is associated with the poll. A priority of the poll is determined based on the parameters. The poll is distributed to one or more second users according to the priority. Results to the poll are gathered.
Svendsen teaches a profile matching process is performed to match a user profile of a first user to a user profile of a second user. A number of questions to ask the second user are automatically selected. In addition, an answer to one or more of the questions may be suggested to the second user.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 39.
Specifically, the prior art fails to teach a method for a poll-based network, the method comprising: causing one or more processors having an associated memory encoded with executable instruction means to execute the instruction means to cause the one or more processors to perform operations of: receiving user information from a user to generate a unique user profile for the user; providing the user one or more polling questions, the one or more polling questions having a finite set of answers, each answer having a unique identifier; 
receiving and storing one or more answers in response to the one or more polling questions; comparing the user’s one or more answers against one or more products, goods, or services; 
selecting one or more products, goods, or services which are potential matches with the user; displaying to the user the selected one or more products, goods, or services which are potential matches with the user; wherein one or more of the operations are carried out on a hand-held device; and wherein the selected products, goods, or services are reviewable by the user by swiping.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claim 40 is also allowed as being directly or indirectly dependent of the allowed independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Bennett discloses (US Patent Application Publication No. 2018/0330408) discloses provides a new and innovative system, methods and apparatus for predictive analysis for controlling real-time advertising placements.
	Mikurak (US Patent Application Publication No. 2006/0178918) discloses user profile data is automatically received and stored. User profile data includes user identity, state, preferences and interests. User profile data is also automatically exported to an active profile manager which automatically adds additional user profile data.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171